Abatement Order filed November 13, 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00381-CV
                                  ____________

                       DAWNA VALENTINE, Appellant

                                        V.

                    JP MORGAN CHASE BANK, Appellee


                  On Appeal from County Court at Law No. 2
                          Galveston County, Texas
                     Trial Court Cause No. CV-0071914

                            ABATEMENT ORDER

      Notice was filed on November 4, 2014, that appellant is in bankruptcy. Tex.
R. App. P. 8.1. According to the notice, on September 15, 2014, Dawna Valentine
petitioned for voluntary bankruptcy protection in the United States Bankruptcy
Court for the Southern District of Texas under case number 14-803252. A
bankruptcy suspends the appeal from the date when the bankruptcy petition is filed
until the appellate court reinstates the appeal in accordance with federal law. Tex.
R. App. P. 8.2. Accordingly, we ORDER the appeal abated.
      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM